Exhibit 10.2

EXECUTION VERSION

CONSENT AND WAIVER TO CREDIT AGREEMENT

CONSENT AND WAIVER TO CREDIT AGREEMENT, dated as of November 20, 2015 (this
“Consent”), to the Credit Agreement referred to below, among BARCLAYS BANK PLC
(“Barclays”), and SUNTRUST ROBINSON HUMPHREY, INC. (“STRH”; together with
Barclays, the “Lead Arrangers”), Barclays, as Administrative Agent (in such
capacity, the “Administrative Agent”), the Lenders (as defined below) party
hereto, TRINITY ACQUISITION LIMITED, a private limited company organized under
the laws of England and Wales and having company number 03588435 (the
“Borrower”), WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized
under the laws of the Republic of Ireland having company number 475616 (the
“Parent”) and the other Guarantors party hereto.

RECITALS:

WHEREAS, reference is made to the Credit Agreement, dated as of December 16,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alios, the Borrower and the Parent,
the lenders from time to time parties thereto (the “Lenders”), the
Administrative Agent and the L/C Issuer, pursuant to which the Lenders have
agreed to make, and have made, certain loans and other extensions of credit to
the Borrower;

WHEREAS, the Parent and its Subsidiaries intend to consummate the Gras Savoye
Acquisition (as defined in the Credit Agreement) pursuant to that certain
Securities Transfer Agreement, dated as of June 25, 2015 (as amended,
supplemented or otherwise modified from time to time as of the date hereof, the
“Transfer Agreement”), between Willis Europe BV, a subsidiary of the Parent as
purchaser, and the sellers party thereto (including the transactions
contemplated by the Transfer Agreement, the “GS Acquisition”);

WHEREAS, the Parent, Towers Watson & Co., a Delaware corporation (“Towers
Watson”), and Citadel Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of the Parent (“Merger Sub”), have entered into that certain
Agreement and Plan of Merger, dated June 29, 2015 (as amended, supplemented or
otherwise modified from time to time as of the date hereof, the “Merger
Agreement”), pursuant to which Towers Watson and Parent will effect a business
combination through the merger of Merger Sub with and into the Towers Watson,
with Towers Watson being the surviving corporation (including the transactions
contemplated by the Merger Agreement, the “TW Merger”);

WHEREAS, in connection with the TW Merger, Towers Watson Delaware Inc., a
Delaware corporation and wholly owned subsidiary of Towers Watson (“TW
Delaware”), will borrow up to $340.0 million of unsecured term loans pursuant to
a credit agreement to be entered into by and among TW Delaware, as borrower,
Bank of America , N.A., as agent, and the other parties thereto the terms and
conditions of which shall be substantially in accordance with the term sheet
attached hereto as Exhibit A (the “TW Facility”);

WHEREAS, following the TW Merger, TW Delaware will be a wholly owned subsidiary
of the Parent which is not intended to become a Loan Party and the existence of

 

1



--------------------------------------------------------------------------------

Indebtedness incurred pursuant to the TW Facility would be in contravention of
certain covenants or other obligations under the Credit Agreement (including,
without limitation, Section 7.01 thereof) (collectively, the “Waived
Covenants”);

WHEREAS, as a condition to waiving the Waived Covenants solely to the extent
necessary to permit the Transactions, the Borrower and the Parent have agreed
that in the event the TW Merger shall have been consummated, (i) the cap on
Subsidiary Indebtedness set forth in Section 7.01(h) shall be reduced to
$100,000,000 and (ii) the Parent shall not permit TW Delaware or any of the
other Subsidiaries of Towers Watson to amend the TW Facility in any manner
materially adverse to the interest of the Lenders in their capacities as such
without the consent of the Required Lenders, in each case, until all of the
obligations under the TW Facility have been repaid in full (collectively, the
“Subject Conditions”);

WHEREAS, the Borrower and the Parent have requested, and the Administrative
Agent and the Required Lenders have agreed to, consent to (a) the GS
Acquisition, the incurrence of Indebtedness under the TW Facility, the TW Merger
and the transactions related thereto and (b) the waiver of the Waived Covenants
solely to the extent necessary to permit the Transactions, subject to the
Borrower and the Parent complying with the Subject Conditions, on the terms set
forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, capitalized terms used
but not defined herein shall have the meanings provided in the Credit Agreement.

Section 2. Consent and Waiver. As of the Effective Date (as defined below), the
Administrative Agent and each Lender party hereto hereby consents to:

(a) the GS Acquisition, the incurrence of the Indebtedness under the TW
Facility, the TW Merger and the transactions related thereto (collectively, the
“Transactions”); and

(b) the waiver of the Waived Covenants solely to the extent necessary to permit
the Transactions.

Section 3. Covenant to Comply with Subject Conditions. As of the Effective Date
and subject to the consummation of the TW Merger, so long as any Lender shall
have any Commitment under the Credit Agreement or any Loan or other Obligation
thereunder shall remain unpaid or unsatisfied, the Parent and the Borrower
hereby covenant and agree with the Lenders to comply with the Subject
Conditions.

Section 4. Effectiveness. This Consent shall become effective on the date (the
“Effective Date”) upon which:

(a) the Administrative Agent (or its counsel) shall have received (i) duly
executed and completed counterparts of this Consent (in the form provided and
specified by the

 

2



--------------------------------------------------------------------------------

Administrative Agent) that, when taken together, bear the signatures of the
Borrower, the Parent, the other Guarantors listed on the signature pages hereto
and the Administrative Agent and (ii) signature pages from Lenders which, in the
aggregate, constitute the Required Lenders;

(b) the Administrative Agent shall have received all fees and expenses required
to be paid on or before the Effective Date;

(c) on the Effective Date and after giving effect to this Consent, (i) all
representations and warranties contained in the Credit Agreement and in the
other Loan Documents shall be true and correct in all material respects (or, if
such representation or warranty is itself modified by materiality or Material
Adverse Effect, it shall be true and correct in all respects) on and as of the
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and (ii) no Default or Event of Default shall
have occurred and be continuing immediately prior to or after giving effect to
this Consent;

(d) the Administrative Agent shall have received from the Borrower a certificate
executed by a Responsible Officer of the Borrower, certifying compliance with
the requirements of the preceding clause (c);

(e) that certain Consent to Guaranty Agreement, dated on or about the date
hereof, by and among the Borrower, the Parent, the lenders party thereto and
SunTrust Bank, as administrative agent, shall have become effective
substantially contemporaneously with the Effective Date; and

(f) the Administrative Agent shall have received duly executed counterparts
that, when taken together, bear the signatures of each Guarantor listed on the
signature pages thereto, of that certain Supplement No. 1, dated on or about the
date hereof, to the Guaranty Agreement dated as of December 16, 2011, by and
among the Guarantors party thereto and the Administrative Agent.

Section 5. Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 10.04 of the Credit Agreement to pay and reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Consent and all other documents and instruments delivered in connection
herewith.

Section 6. Representations and Warranties. The Parent and the Borrower represent
and warrant to each of the Lenders and the Administrative Agent that as of the
Effective Date:

(a) This Consent has been duly authorized, executed and delivered by it and this
Consent and the Credit Agreement, after giving effect hereto, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) Each of the representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of the Effective
Date; provided that (i) to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date, and (ii) any representation and
warranty that is qualified as to materiality or “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates.

 

3



--------------------------------------------------------------------------------

Section 7. Acknowledgment and Consent.

(a) Each undersigned Guarantor hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Consent and consents
hereto. Each undersigned Guarantor hereby confirms that each Loan Document to
which it is a party or otherwise bound will continue in full force and effect
and will continue to guarantee to the fullest extent possible in accordance with
the Loan Documents the payment and performance of all Obligations (as defined in
the Guaranty Agreement), and that the Obligations include, among other things
and without limitation, the prompt and complete payment and performance by the
Borrower when due and payable (whether at the stated maturity, by acceleration
or otherwise) of principal and interest on, and premium (if any) on the Loans
under the Credit Agreement.

(b) Each undersigned Guarantor acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Consent.

(c) Each undersigned Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Consent, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the matters effected pursuant to this Consent and (ii) nothing in the
Credit Agreement, this Consent or any other Loan Document shall be deemed to
require the consent of such Loan Party to any future consent to the Credit
Agreement.

Section 8. Effect of Consent.

(a) Except as expressly set forth herein, this Consent shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Except as
expressly set forth herein, nothing herein shall be deemed to entitle any Loan
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances.

(b) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement after giving effect to this Consent.
This Consent shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

4



--------------------------------------------------------------------------------

Section 9. General.

(a) GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS CONSENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CONSENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

5



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS CONSENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CONSENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CONSENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(f) Counterparts. This Consent may be executed by one or more of the parties to
this Consent on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Consent by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

(g) Headings. The headings of this Consent are used for convenience of reference
only, are not part of this Consent and shall not affect the construction of, or
be taken into consideration in interpreting, this Consent.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Consent and Waiver to Credit Agreement as of
the date first above written.

 

BORROWER:         TRINITY ACQUISITION LIMITED     By:  

/s/ Stephen Wood

      Name:   Stephen Wood       Title:   Director

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

PARENT GUARANTOR:    

SIGNED AND DELIVERED for and on

behalf of and as the deed of

WILLIS GROUP HOLDINGS PUBLIC

LIMITED COMPANY, as Parent,

        by its lawfully appointed attorney in the presence of:    

/s/ John T. Greene

    Name:   John T. Greene     Title:   Chief Financial Officer

/s/ Alistair C. Peel

    (Witness’ Signature)    

51 Lime Street

   

London EC3M 7DQ

    (Witness’ Address)    

Company Secretary

    (Witness’ Occupation)    

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

NON-PARENT GUARANTORS: Acknowledged and agreed for purposes of Section 7 only:
WILLIS NORTH AMERICA INC. By:  

/s/ Andrew M. Wasserman

  Name:   Andrew M. Wasserman   Title:   Secretary

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, as a Lead Arranger and as a Lender
By:  

/s/ Samuel Coward

Name:   Samuel Coward Title:   Assistant Vice President

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Derek Miller

Name:   Derek Miller Title:   Vice President

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., LONDON BRANCH, as a Lender By:  

/s/ Gavin Westmoreland

Name:   Gavin Westmoreland Title:   Vice President

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Aurora Battaglia

Name:   Aurora Battaglia Title:   Senior Vice President

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Senior Vice President

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender By:  

/s/ James S. Mintzer

Name:   James S. Mintzer Title:   Vice President

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

Lloyds Bank plc, as a Lender By:  

/s/ Erin Doherty

Name:   Erin Doherty Title:   Assistant Vice President D006 By:  

/s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President P003

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender By:  

/s/ Ramal Moreland

Name:   Ramal Moreland Title:   Vice President

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender By:  

/s/ Joshua Metcalf

Name:   Joshua Metcalf Title:   2VP

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

The Royal Bank of Scotland PLC, as a Lender By:  

/s/ Andrew Roberts

Name:   Andrew Roberts Title:   Director

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

SCOTIABANK (IRELAND) LIMITED, as a Lender By:  

/s/ Clive Sinnamon         /s/ Sue Foster

Name:   Clive Sinnamon              Sue Foster Title:   Director
                         CEO

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as Lender By:  

/s/ Paula Mueller

Name:   Paula Mueller Title:   Director

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Michelle S. Dagenhart

Name:   Michelle S. Dagenhart Title:   Director

 

[Signature Page to Consent and Waiver to Trinity Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

TERM SHEET



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

TOWERS WATSON DELAWARE INC.

$340 MILLION SENIOR UNSECURED CREDIT FACILITY

Unless otherwise defined herein, capitalized terms shall have the same

meanings as specified therefor in the Commitment Letter to which this Exhibit A
is attached.

 

BORROWER:    Towers Watson Delaware Inc., a Delaware corporation (the
“Borrower”). GUARANTORS:    The obligations of the Borrower under the Senior
Credit Facility (defined below) and any treasury management, interest protection
or other hedging arrangements entered into with a Lender (or any affiliate
thereof) will be guaranteed by each existing and future domestic subsidiary of
the Borrower (collectively, the “Guarantors” and together with the Borrower, the
“Loan Parties”). All guarantees will be guarantees of payment and not of
collection. ADMINISTRATIVE AGENT:    Bank of America, N.A. (“Bank of America”)
will act as sole administrative agent (the “Administrative Agent”). LEAD
ARRANGERS AND BOOKRUNNERS:    Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any of its affiliates) and J.P. Morgan Securities LLC (or any of its
affiliates) will act as joint lead arrangers and bookrunners (the “Lead
Arrangers”). LENDERS:    A syndicate of financial institutions (including Bank
of America) arranged by the Lead Arrangers, which institutions shall be
acceptable to the Borrower and the Administrative Agent (collectively, the
“Lenders”). SENIOR CREDIT FACILITY:    A four-year delayed draw term loan
facility in the initial aggregate principal amount of $340 million (the “Senior
Credit Facility”), all of which will be drawn in a single draw on the Funding
Date (defined below) during the Availability Period (defined below), subject to
the “CONDITIONS PRECEDENT TO FUNDING” set forth below, with any undrawn
commitments being terminated after the single draw of the term loan facility on
the Funding Date. PURPOSE:    The proceeds of the Senior Credit Facility shall
be used solely to finance a special dividend by the Borrower to Towers Watson &
Co., a Delaware corporation and the indirect owner of 100% of the equity
interests of the Borrower (the “Parent”), for further distribution to the
shareholders of the Parent in connection with, but prior to giving effect to,
the merger (the “Merger”) of a subsidiary of Willis Group Holdings

 

2



--------------------------------------------------------------------------------

   plc (“Willis”) with the Parent or an affiliate of the Parent (the “Special
Dividend”). The amount of the drawing of the Senior Credit Facility on the
Funding Date shall not exceed the amount of the Special Dividend. CLOSING DATE:
   The execution of definitive loan documentation and the satisfaction of the
“CONDITIONS PRECEDENT TO CLOSING” below, to occur on or before November 30, 2015
(the “Closing Date”). AVAILABILITY PERIOD:    The period from and after the
Closing Date to the earlier of (a) March 31, 2016, (b) the termination of the
definitive documentation related to the Merger without the consummation of the
Merger and (c) the termination of the commitments of the Lenders with respect to
the Senior Credit Facility as set forth in the loan documentation therefor (the
“Availability Period”). INTEREST RATES:    As set forth in Addendum I. MATURITY:
   The Senior Credit Facility shall be subject to repayment according to the
Scheduled Amortization (defined below), with the final payment of all amounts
outstanding, plus accrued and unpaid interest, being due four years after the
Funding Date. SCHEDULED AMORTIZATION:    The Senior Credit Facility will be
subject to quarterly amortization of principal in an amount equal to 6.25% of
the initial principal amount of the Senior Credit Facility drawn on the Funding
Date per quarter, subject to adjustment for optional prepayments thereof (the
“Scheduled Amortization”). OPTIONAL PREPAYMENTS:    The Borrower may prepay the
Senior Credit Facility in whole or in part at any time without premium or
penalty, subject to reimbursement of the Lenders’ breakage and redeployment
costs in the case of prepayment of LIBOR borrowings (other than on a date
scheduled for interest payments). Each such prepayment shall be applied to the
principal installments thereof as directed by the Borrower. SECURITY:   
Unsecured. DOCUMENTATION PRINCIPLES:    Consistent with that certain Term Loan
Credit Agreement dated as of June 1, 2012 by and among the Parent, as the
borrower, Bank of America (defined below), as the administrative agent, and the
lenders and other parties from time to time party thereto (as amended through
the date of the Commitment Letter to which this Exhibit A is attached, the
“Existing Credit Agreement”), subject to adjustments to be mutually agreed to
the extent reasonably necessary (a) to reflect the Administrative Agent’s
current policies and procedures, including policies concerning market standards,
and (b) as applicable, to give effect to the Merger and the capital structure
and operations of the Borrower and its subsidiaries after giving effect to the
Merger and the related transactions and financings anticipated to occur in
connection therewith (collectively, the “Documentation Principles”).

 

3



--------------------------------------------------------------------------------

CONDITIONS PRECEDENT TO CLOSING:    The closing of the Senior Credit Facility,
and the occurrence of the Closing Date, will be subject to satisfaction of the
conditions precedent deemed appropriate by the Administrative Agent and the
Lenders and (except as otherwise set forth below) substantially in compliance
with the Documentation Principles, including, but not limited to, the following:
  

(i)      The negotiation, execution and delivery of definitive documentation
with respect to the Senior Credit Facility satisfactory to the Borrower, the
Lead Arrangers, the Administrative Agent and the Lenders.

  

(ii)     All accrued and unpaid fees and expenses of the Lead Arrangers, the
Administrative Agent and the Lenders (including the fees and expenses of counsel
(including any local counsel) for the Administrative Agent and the Lead
Arrangers) required by the Commitment Letter and the Fee Letter to be paid on or
prior to the Closing Date shall have been paid, to the extent invoiced prior to
the Closing Date.

  

(iii)    The Lenders shall have received reasonably satisfactory opinions of
counsel to the Borrower and the Guarantors (which shall cover, among other
things, authority, legality, validity, binding effect and enforceability of the
documents for the Senior Credit Facility, subject to usual and customary
assumptions, qualifications and exceptions) and of appropriate local counsel and
such corporate resolutions, certificates and other documents as the Lenders
shall reasonably require, in each case substantially comparable with those
delivered in connection with the Existing Credit Agreement.

  

(iv)    Receipt of all governmental, shareholder and third party consents and
approvals necessary or, in the opinion of the Administrative Agent, desirable in
connection with the Senior Credit Facility and, to the extent applicable at such
time, other transactions contemplated hereby.

  

(v)      No law or regulation shall be applicable, which in the reasonable
judgment of the Administrative Agent could restrain, prevent or impose any
material adverse conditions on the Borrower and its subsidiaries or that could
seek or threaten any of the foregoing.

  

(vi)    There shall not have occurred since June 30, 2015 any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect. “Material Adverse Effect” means
(A) a material adverse

 

4



--------------------------------------------------------------------------------

  

          change in, or a material adverse effect on, the operations, business,
assets, properties, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its subsidiaries, taken as a whole; (B) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any loan documentation, or of the ability of the Borrower or
any Guarantor to perform its obligations under any loan documentation to which
it is a party; or (C) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any Guarantor of any
loan documentation to which it is a party.

  

(vii)   The absence of any action, suit, investigation or proceeding pending or,
to the knowledge of the Borrower, threatened in writing in any court or before
any arbitrator or governmental authority that could reasonably be expected to
(A) have a Material Adverse Effect or (B) materially delay or alter the terms of
the Senior Credit Facility.

  

(viii)  Receipt by the Administrative Agent and the Lenders within a reasonable
time prior to the Closing Date of evidence that, to the best information of the
Borrower at the time, the Borrower would be in compliance, on a pro forma basis
described below, with the financial covenants set forth in clause (c) of the
section entitled “COVENANTS” below as of the last day of the fiscal quarter of
the Borrower most recently then ended, as if the Funding Date (defined below),
the Merger and the other transactions to occur in connection with the Merger
occurred at such time. Such measurement shall be made pro forma (to the
knowledge of the Borrower) for (A) the incurrence of the Senior Credit Facility
(as if the Funding Date were occurring on the Closing Date), (B) the repayment
and incurrence of any other indebtedness expected at the time to occur on or
prior to the Funding Date or in connection with the Merger and (C) the capital
structure of the Borrower and its subsidiaries expected to be in place after
giving effect to the Funding Date and the Merger (including any amendments to
any indebtedness of Willis, the Parent, the Borrower or any of their respective
subsidiaries to be entered into in connection with the Merger).

  

(ix)    There shall have been, since the date of the Commitment Letter, no
changes to the documentation relating to the Merger that could reasonably be
expected to be adverse to any material interests of the Administrative Agent,
the Lead Arrangers and the Lenders, without the consent of the Administrative
Agent, the Lead Arrangers and the Lenders, and such documentation shall remain
in full force and effect.

  

(x)     As of the Closing Date, the Parent indirectly owns 100% of the issued
and outstanding equity interests of the Borrower.

 

5



--------------------------------------------------------------------------------

  

(xi)    The receipt by the Administrative Agent and the Lenders, in each case
reasonably satisfactory to them, of (A) audited financial statements for the
Parent and its subsidiaries as of, and for the fiscal year ended, June 30, 2015,
(B) financial statements of Professional Consultants Insurance Company, Inc.
(“PCIC”) and its subsidiaries as of, and for the fiscal year ended, June 30,
2015, (C) audited financial statements of Stone Mountain Insurance Company
(“SMIC”) and its subsidiaries as of, and for the fiscal year ended, June 30,
2015, (D) management-prepared balance sheet and statement of income or
operations of the Borrower and its subsidiaries as of, and for the fiscal year
ended, June 30, 2015, including reconciliations to the audited balance sheet and
statement of income or operations of the Parent and its subsidiaries as of such
date and for such period, (E) quarterly unaudited financial statements (limited,
in the case of the Borrower and its subsidiaries, to an unaudited balance sheet
and statement of income or operations) of (I) the Parent and its subsidiaries,
(II) PCIC and its subsidiaries, (III) SMIC and its subsidiaries and (IV) the
Borrower and its subsidiaries (and including reconciliations to the financial
statements of the Parent and its subsidiaries), in each case for each fiscal
quarter end after June 30, 2015 but at least 45 days prior to the Closing Date.

  

(xii)   The delivery of such other customary documents, certificates and
agreements as the Lead Arrangers, the Administrative Agent and the Lenders may
reasonably require.

CONDITIONS PRECEDENT TO FUNDING:    The funding of the sole extension of credit
under the Senior Credit Facility (the date thereof, the “Funding Date”) will be
subject to satisfaction of the conditions precedent deemed appropriate by the
Administrative Agent and the Lenders and (except as otherwise set forth below)
substantially in compliance with the Documentation Principles including, but not
limited to, the following:   

(i)      The “CONDITIONS PRECEDENT TO CLOSING” shall have been satisfied on or
prior to the Funding Date and the Closing Date shall have occurred.

  

(ii)     The Funding Date shall be during the Availability Period.

  

(iii)    All of the representations and warranties in the loan documentation
shall be true and correct in all material respects (except, if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty shall be required to be true and correct in all
respects) as of the Funding Date, except to the extent that such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date.

 

6



--------------------------------------------------------------------------------

  

(iv)    No event of default under the Senior Credit Facility or incipient
default shall have occurred and be continuing, or would result from such
extension of credit.

  

(v)     All accrued and unpaid fees and expenses of the Lead Arrangers, the
Administrative Agent and the Lenders (including the fees and expenses of counsel
(including any local counsel) for the Administrative Agent and the Lead
Arrangers) required by the Commitment Letter, the Fee Letter and/or the
definitive documentation to be paid on or prior to the Funding Date shall have
been paid, to the extent invoiced prior to such date.

  

(vi)    Receipt by the Administrative Agent and the Lenders within a reasonable
time prior to the Funding Date of evidence that the Borrower is in compliance,
on a pro forma basis described below, with the financial covenants set forth in
clause (c) of the section entitled “COVENANTS” below as of the last day of the
fiscal quarter of the Borrower most recently then ended. Such measurement shall
be made pro forma for (A) the incurrence of the Senior Credit Facility, (B) the
repayment and incurrence of any other indebtedness to occur on or prior to the
Funding Date or in connection with the Merger and (C) the capital structure of
the Borrower and its subsidiaries after giving effect to the Merger (including
any amendments to any indebtedness of Willis, the Parent, the Borrower or any of
their respective subsidiaries to be entered into in connection with the Merger).

  

(vii)   The Administrative Agent and the Lenders shall be reasonably satisfied
that the entering into and funding of the Senior Credit Facility, the related
use of proceeds of the Senior Credit Facility, the consummation of the Merger
and the related transactions to occur in connection with the foregoing will not,
based on the best information available to the Borrower at such time, result in
a default under any material indebtedness of Willis and its subsidiaries
(including the Parent and its subsidiaries, and including the existing senior
credit facilities of Willis and of the Parent) in place or expected to be in
place after giving effect to the Funding Date, the Merger and the related
transactions.

  

(viii)  There shall have been, since the date of the Commitment Letter, no
amendments to, or consents or waivers of the terms and conditions of, the
documentation relating to the Merger that could, in any such case, reasonably be
expected to be adverse to any material interests of the Administrative Agent,
the Lead Arrangers and the Lenders, without the consent of the Administrative
Agent, the Lead Arrangers and the Lenders, such documentation shall remain in
full force and effect, and the Lenders shall have received a certification from
a responsible officer of the Parent and the Borrower that the Merger is
reasonably expected to be consummated within five business days after the
Funding Date.

 

7



--------------------------------------------------------------------------------

  

(ix)    As of the Funding Date, the Parent directly or indirectly owns 100% of
the issued and outstanding equity interests of the Borrower.

  

(x)     The delivery of such other customary documents, certificates and
agreements as the Lead Arrangers, the Administrative Agent and the Lenders may
reasonably require (including a customary borrowing notice).

REPRESENTATIONS AND WARRANTIES:    Usual and customary for transactions of this
type, substantially in compliance with the Documentation Principles, including,
without limitation, the following (but subject to exceptions, qualifications,
baskets and materiality thresholds to be negotiated): (i) legal existence,
qualification and power; (ii) due authorization and no contravention of
applicable law, contracts or organizational documents; (iii) governmental and
third party approvals and consents; (iv) enforceability; (v) accuracy and
completeness of specified financial statements and other information and no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect; (vi) no material
litigation; (vii) no default; (viii) title to property (including disclosure of
liens, properties, leases and investments); (ix) insurance matters;
(x) environmental matters; (xi) tax matters; (xii) ERISA compliance; (xiii)
identification of subsidiaries, equity interests and loan parties; (xiv) use of
proceeds and not engaging in business of purchasing/carrying margin stock; (xv)
status under Investment Company Act; (xvi) accuracy of disclosure;
(xvii) compliance with laws; (xviii) intellectual property; and (xix) OFAC and
anti-corruption. COVENANTS:    Usual and customary for transactions of this
type, substantially in compliance with the Documentation Principles, including,
without limitation, the following (but subject to exceptions, qualifications,
baskets and materiality thresholds to be negotiated) applicable to the Borrower
and its subsidiaries:   

(a) Affirmative Covenants - (i) delivery of annual audited and quarterly
unaudited financial statements of the Borrower and its subsidiaries (provided
that in the event that the Merger occurs and the Borrower’s fiscal year end
changes to December 31st, the first delivery of audited financial statements for
the Borrower and its subsidiaries shall be for the fiscal year ending December
31, 2016); (ii) delivery of certificates and other information; (iii) delivery
of notices (of certain material events, including any default, Material Adverse
Effect, ERISA event or material change in accounting or financial reporting
practices); (iv) payment of obligations; (v) preservation of existence;
(vi) maintenance of properties;

 

8



--------------------------------------------------------------------------------

  

(vii) maintenance of insurance; (viii) compliance with laws; (ix) maintenance of
books and records; (x) inspection rights; and (xi) covenant to guarantee
obligations. In addition, in the event that the Funding Date occurs but the
definitive documentation related to the Merger is terminated without the
consummation of the Merger, then promptly after such termination (and in any
event within ten business days thereafter, which such date may be extended by
the Administrative Agent in its discretion), the Parent and each of its domestic
subsidiaries that is not a Guarantor shall join as a Guarantor of the Senior
Credit Facility and the covenants and related provisions of the definitive
documentation shall thereafter apply to the Parent and its subsidiaries (rather
than the Borrower and its subsidiaries).

  

(b) Negative Covenants - Restrictions on (i) liens; (ii) indebtedness,
(including guarantees and other contingent obligations); (iii) acquisitions;
(iv) mergers and other fundamental changes; (v) sales and other dispositions of
property or assets; (vi) payments of dividends and other distributions (with the
ability to pay dividends and distributions, or to make repurchases or
redemptions, in cash in the absence of a Default and subject to pro forma
compliance with the Total Leverage Ratio); (vii) changes in the nature of
business; (viii) transactions with affiliates; (ix) burdensome agreements;
(x) use of proceeds including not in violation of Sanctions or Anti-corruption;
and (xi) changes in accounting policies or reporting practices;

 

provided that:

  

(A)   with respect to the restriction on indebtedness, the definitive
documentation for the Senior Credit Facility shall:

  

•       prohibit the Borrower or any of its subsidiaries from guaranteeing, or
otherwise providing credit support for, any indebtedness of Willis and its
subsidiaries (other than of the Borrower and its subsidiaries);

  

•       permit unlimited indebtedness owing by (x) a Loan Party to another Loan
Party, (y) a non-Loan Party subsidiary of the Borrower to the Borrower or
another subsidiary of the Borrower and (z) a Loan Party to a non-Loan subsidiary
of the Borrower so long as the obligations of the Loan Party are subordinated to
the Senior Credit Facility;

  

•       permit up to $50 million of indebtedness of the Borrower and its
subsidiaries at any time outstanding owing to persons other than the Borrower or
a subsidiary of the Borrower, so long as (i) no Default

 

9



--------------------------------------------------------------------------------

  

has occurred and is continuing, or would result therefrom, and (ii) the Borrower
and its subsidiaries are in pro forma compliance with financial covenants after
giving effect to such indebtedness and the use of proceeds thereof; and

  

•       permit up to $150 million of unsecured indebtedness of the Borrower and
its subsidiaries at any time outstanding owing to Willis and/or subsidiaries of
Willis (other than the Borrower or a subsidiary of the Borrower), so long as (i)
no Default has occurred and is continuing, or would result therefrom, (ii) the
Borrower and its subsidiaries are in pro forma compliance with financial
covenants after giving effect to such indebtedness and the use of proceeds
thereof, (iii) such indebtedness has a maturity date not earlier than 91 days
after the maturity date of the Senior Credit Facility and is not callable by the
lender of such indebtedness prior to such maturity and (iv) such indebtedness is
contractually subordinated in right of payment to the obligations under the
Senior Credit Facility in a manner reasonably satisfactory to the Administrative
Agent (it being understood that the Borrower or applicable subsidiary may
voluntarily prepay such indebtedness so long as no Default has occurred and is
continuing or other blockage event has occurred under the applicable
subordination provisions); and

  

(B)   with respect to the restriction on asset dispositions, the definitive
documentation for the Senior Credit Facility shall replace Sections 7.05(d) and
(g) of the Existing Credit Agreement with provisions permitting:

  

•       unlimited dispositions by (x) a Loan Party to another Loan Party or (y)
a non-Loan Party subsidiary of the Borrower to the Borrower or any subsidiary of
the Borrower; and

  

•       dispositions by (A) the Borrower and its subsidiaries to persons other
than the Borrower or a subsidiary of the Borrower and/or (B) Loan Parties to
non-Loan Party subsidiaries of the Borrower, in each case so long as the
aggregate assets disposed during the term of the Senior Credit Facility do not
(x) constitute more than 25% of the consolidated total assets of the Borrower
and its subsidiaries, (y) generate more than 25% of the consolidated revenue of
the Borrower and its subsidiaries or (z) generate more than 25% of the
consolidated EBITDA of the Borrower and its

 

10



--------------------------------------------------------------------------------

  

subsidiaries (in each case, measured based on the Borrower’s balance sheet and
income statement as of June 30, 2015), and so long as (i) no Default has
occurred and is continuing at the time of such disposition, or would result
therefrom, and (ii) the Borrower and its subsidiaries are in pro forma
compliance with the financial covenants after giving effect to such disposition
and the use of proceeds thereof.

  

(c) Financial Covenants – Consisting of the following:

  

•       Minimum Interest Coverage Ratio (consolidated EBITDA to consolidated
interest expense) of 3.00 to 1.00.

  

•       Maximum Total Leverage Ratio (consolidated total debt to consolidated
EBITDA) of 2.50 to 1.00.

   Each of the ratios referred to above will be calculated on a consolidated
basis for the Borrower and its subsidiaries for each consecutive four fiscal
quarter period, and the component definitions relating thereto will be mutually
agreed to in the definitive loan documentation (expected to be substantially the
same as the Existing Credit Agreement, but with adjustment for measurement being
for the Borrower and its subsidiaries). EVENTS OF DEFAULT:    Usual and
customary in transactions of this type, substantially in compliance with the
Documentation Principles, including, without limitation, the following (but
subject to exceptions, qualifications, baskets and materiality thresholds, as
well as cure periods, to be negotiated): (i) nonpayment of principal, interest,
fees or other amounts; (ii) failure to perform or observe covenants set forth in
the loan documentation within a specified period of time, where customary and
appropriate, after such failure; (iii) any representation or warranty proving to
have been incorrect in any material respect when made or confirmed (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty was incorrect in any respect when made
or confirmed); (iv) cross-default to other indebtedness, including indebtedness
of the Parent and its subsidiaries and, if the Merger occurs, of Willis and its
subsidiaries, in each case in an amount to be agreed; (v) bankruptcy and
insolvency defaults (with grace period for involuntary proceedings); (vi)
inability to pay debts; (vii) monetary judgment defaults in an amount to be
agreed and material nonmonetary judgment defaults; (viii) material ERISA
defaults; (ix) actual or asserted invalidity or impairment of any loan
documentation; and (x) change of control. ASSIGNMENTS AND PARTICIPATIONS:   
Assignments: Subject to the consents described below (which consents will not be
unreasonably withheld or delayed), each Lender will be permitted to make
assignments to other financial institutions in a minimum amount equal to $1
million.

 

11



--------------------------------------------------------------------------------

  Consents: The consent of the Borrower will be required unless (i) an Event of
Default has occurred and is continuing or (ii) the assignment is to a Lender, an
affiliate of a Lender or an Approved Fund (as such term shall be defined in the
loan documentation). The consent of the Administrative Agent will be required
for any assignment to an entity that is not a Lender, an affiliate of such
Lender or an Approved Fund in respect of such Lender. The Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof.   Assignments Generally: An assignment fee
in the amount of $3,500 will be charged with respect to each assignment unless
waived by the Administrative Agent in its sole discretion. Each Lender will also
have the right, without consent of the Borrower or the Administrative Agent, to
assign as security all or part of its rights under the loan documentation to any
Federal Reserve Bank.   Participations: Lenders will be permitted to sell
participations with voting rights limited to significant matters such as changes
in amount, rate, maturity date and releases of all or substantially all of the
value of the guaranties of the Borrower’s obligations made by the Guarantors.
WAIVERS AND AMENDMENTS:   Amendments and waivers of the provisions of the loan
agreement and other definitive credit documentation will require the approval of
Lenders holding loans and commitments representing more than 50% of the
aggregate amount of the loans and commitments under the Senior Credit Facility
(the “Required Lenders”), except that (a) the consent of each Lender shall be
required with respect to (i) the waiver of certain conditions precedent to the
initial credit extension under the Senior Credit Facility, (ii) the amendment of
certain of the pro rata sharing provisions, (iii) the amendment of the voting
percentages of the Lenders, and (iv) the release of all or substantially all of
the value of the guaranties of the Borrower’s obligations made by the
Guarantors, and (b) the consent of each Lender affected thereby shall be
required with respect to (i) increases or extensions in the commitment of such
Lender, (ii) reductions of principal, interest or fees, and (iii) extensions of
scheduled maturities or times for payment. INDEMNIFICATION:   The Borrower will
indemnify and hold harmless the Administrative Agent, the Lead Arrangers, each
Lender and each of their affiliates and their respective officers, directors,
employees, agents, advisors and other representatives (each an “Indemnified
Party”) from and against (and will reimburse each Indemnified Party as the same
are incurred for) any and all claims, damages, losses, liabilities and
documented out-of-pocket fees expenses (including, without limitation, the
reasonable fees,

 

12



--------------------------------------------------------------------------------

  disbursements and other charges of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) the Senior Credit Facility, or any use made or
proposed to be made with the proceeds thereof, except to the extent such claim,
damage, loss, liability or expense is found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence, willful misconduct or breach in bad faith of the
Senior Credit Facility. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Borrower, its equity holders or creditors or an Indemnified
Party, whether or not an Indemnified Party is otherwise a party thereto and
whether or not any aspect of the Senior Credit Facility is consummated. In
addition, no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Borrower or its subsidiaries
or affiliates or to its equity holders or creditors arising out of, related to
or in connection with any aspect of the Senior Credit Facility, except to the
extent of direct, as opposed to special, indirect, consequential or punitive,
damages determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
willful misconduct or breach in bad faith of the Senior Credit Facility. This
indemnification shall survive and continue for the benefit of all such persons
or entities. GOVERNING LAW:   State of New York. PRICING/FEES/EXPENSES:   As set
forth in Addendum I. OTHER:   Each of the parties shall (i) waive its right to a
trial by jury and (ii) submit to nonexclusive New York jurisdiction. The final
documentation of the Senior Credit Facility shall include increased cost,
withholding tax, capital adequacy and yield protection provisions, as well as
provisions reflecting the Administrative Agent’s policy concerning market
standards (including but not limited to, provisions regarding defaulting
lenders), in each case substantially in compliance with the Documentation
Principles.

 

13



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:   At the Borrower’s option, any loan under the Senior Credit
Facility will bear interest at a rate equal to (i) LIBOR plus the Applicable
Margin, as determined in accordance with the Performance Pricing grid set forth
below or (ii) the Base Rate (to be defined as the highest of (a) the Bank of
America prime rate, (b) the Federal Funds rate plus .50% and (c) the one month
LIBOR plus 1.00%) plus the Applicable Margin; provided that in no event shall
LIBOR be less than 0%.   The Borrower may select interest periods of one, two,
three or six months for LIBOR loans, subject to availability. Interest shall be
payable at the end of the selected interest period, but no less frequently than
quarterly.   During the continuance of any default under the loan documentation,
the Applicable Margin on obligations owing under the loan documentation shall
increase by 2.00% per annum (subject, in all cases other than a default in the
payment of principal when due, to the request of the Required Lenders). TICKING
FEE:   The Borrower will pay a fee (the “Ticking Fee”), for the pro rata account
of each Lender, equal to 0.175% times the aggregate principal amount of the
Senior Credit Facility commencing on the date that is thirty days after the
Closing Date to and including the earlier of the Funding Date or the termination
of the Availability Period without the occurrence of the Funding Date. The
Ticking Fee is payable quarterly in arrears, commencing on the first quarterly
payment date to occur after the Closing Date, and on the earlier of the Funding
Date or the termination of the Availability Period without the occurrence of the
Funding Date. PERFORMANCE PRICING:   The Applicable Margin for LIBOR Loans and
the Applicable Margin for Base Rate Loans, for any fiscal quarter, shall be the
applicable rate per annum set forth in the table below opposite the Total
Leverage Ratio determined as of the last day of the immediately preceding fiscal
quarter.

 

Pricing
Level

  

Total Leverage Ratio

   Applicable Margin for LIBOR
Loans (bps)      Applicable
Margin for Base
Rate Loans  

1

   Less than 1.00 to 1.00      125.0         25.0   

2

  

Greater than or equal to 1.00 to 1.00

but less than 1.50 to 1.00

     150.0         50.0   

3

   Greater than or equal to 1.50      175.0         75.0   

 

  Pricing Level 1 shall apply until delivery of the compliance certificate for
the fiscal quarter during which the Funding Date occurs.



--------------------------------------------------------------------------------

CALCULATION OF INTEREST AND FEES:   Other than calculations in respect of Base
Rate Loans (which shall be made on the basis of actual number of days elapsed in
a 365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360 day year. COST AND YIELD
PROTECTION:   Customary for transactions and facilities of this type,
substantially in compliance with the Documentation Principles, including,
without limitation, in respect of breakage or redeployment costs incurred in
connection with prepayments, changes in capital adequacy and capital
requirements or their interpretation, changes in circumstances or law (it being
acknowledged that (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law”, regardless of the date enacted,
adopted or issued), illegality, unavailability, reserves without proration or
offset and payments free and clear of withholding or other taxes. EXPENSES:  
The Borrower will pay all reasonable and documented out-of-pocket fees and
expenses (including, but not limited to, (a) the reasonable and documented fees,
disbursements and other out-of-pocket charges of McGuireWoods LLP (or any
successor thereto), as counsel to the Lead Arrangers and the Administrative
Agent, and of special and local counsel to the Lenders retained by the Lead
Arrangers or the Administrative Agent and (b) CUSIP fees for registration with
the Standard & Poor’s CUSIP Service Bureau), in each case, incurred in
connection with the negotiation of the Senior Credit Facility, the syndication
thereof and the preparation of the definitive documentation therefor, and with
any other aspect of the other transactions contemplated thereby, in each case
regardless of whether or not the Senior Credit Facility is closed. The Borrower
will also pay all documented out-of-pocket costs and expenses of the
Administrative Agent, the Lead Arrangers and each Lender (including, without
limitation, the reasonable documented out-of-pocket fees and disbursements of
counsel) incurred in connection with the enforcement of any of the loan
documentation with respect to the Senior Credit Facility.